Citation Nr: 0600542	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  04-29 829 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a condition 
manifested by pain in the right hip, right leg, and low back.

2.  Entitlement to service connection for hypertension.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran had active service from October 1963 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  The RO denied entitlement to 
service connection for hypertension and for a condition 
manifested by pain in the right hip, right leg, and low back.

The veteran presented testimony at a personal hearing in June 
2005 before the undersigned Veterans Law Judge.  A copy of 
the hearing transcript was placed in the claims file.


FINDINGS OF FACT

1.  All evidence necessary for disposition of the claim has 
been developed and the appellant has received the required 
notice.

2.  Clear and unmistakable evidence demonstrates that the 
veteran's right leg was shorter than his left leg at his 
entry into active service and was not aggravated by such 
service.  

3.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's right leg 
condition underwent an increase in severity during service.

4.  Evidence of record does not show a current diagnosis of a 
right leg, right hip, or low back disorder.  

5.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's 
hypertension either had its onset in service or preexisted 
service and was permanently worsened therein or that 
hypertension was manifested to a degree of 10 percent or more 
within one year after separation from service. 


CONCLUSIONS OF LAW

1.  The presumption of soundness with regard to the veteran's 
right leg is rebutted by clear and unmistakable evidence.  
38 U.S.C.A. § 1111 (West 2002).

2.  A condition manifested by pain of the right leg, right 
hip, or low back was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131, 1153, 5103, 
5103A, 5107(a) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306 (2005).

3.  Hypertension was not incurred in or aggravated by the 
appellant's active military service, nor may hypertension be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107(a) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in January 2002, 
March 2002, February 2003, and November 2004; rating 
decisions in April 2002 and April 2003; and a statement of 
the case in May 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of that claim by the RO subsequent to receipt of 
the required notice.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  Thus, VA has satisfied its duty to notify the 
appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.


II.  Pertinent legal criteria

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  To show chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumption period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

Where a veteran served continuously for 90 days or more 
during a period of war, or had peacetime service after 
December 31, 1946, and hypertension becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, to include a pre-existing 
chronic disease, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303(a).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

The Court held in Savage that the "continuity of 
symptomatology" provision of 38 C.F.R. § 3.303(b) may 
obviate the need for medical evidence of a nexus between 
present disability and service.  See Savage, 10 Vet. App. at 
497.  The only proviso is that there be medical evidence on 
file demonstrating a relationship between the appellant's 
current disability and his post-service symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent.


III.  Condition manifested by pain in the right leg, right 
hip and low back

A.  Factual background

Service medical records show that in May 1963 an examination 
of the right lower extremity revealed no objective findings.  
There was pain with straight leg raising at 45 degrees.  
There was one centimeter shortening of the right leg; 
however, the veteran had no limp.  X-rays revealed no 
residuals of Legg Perthes disease of the right hip joint.  

In October 1963 the veteran reported that because of Legg 
Perthes disease he experienced tiring and soreness in his 
right leg.  He could not perform heavy or physical work for 
long periods of time.  He reported having used crutches for 
three years.  In October 1963, the veteran was referred for 
an orthopedic consultation as he had had Legg Perthes at age 
9 and had inequality of leg length.  The report indicates 
that the veteran related having had Legg Perthes disease from 
age 9 to 12.  He played no sports and sat down all the time.  
His legs ached and hurt since he was in the Air Force due to 
increased activities.  Examination revealed the right leg was 
one centimeter shorter than the left leg.  The range of 
motion of the hips was normal.  The x-rays showed no 
abnormality.  No abnormality was found other than "(word 
illegible)" to possible physical shape.  The recommendation 
was return to full active duty.  In November 1963 he 
complained of pain in the right hip and thigh.  He had a 
history of Perthes disease at age 10-12.  The physical 
examination revealed hyper-reaction.  There was full range of 
motion in the right hip and x-rays were normal.  The 
impression was probable myalgia.  Medication was prescribed.  

At an examination in April 1965 for a remote assignment, the 
veteran reported a history of Legg Perthes disease from age 9 
to 12.  The examination notes indicate that there was an 
alleged history of Legg Perthes disease at age 9 which was 
treated with a brace.  There were no complications.  The 
veteran denied having or having ever had swollen or painful 
joints.  The right leg was noted to be one centimeter shorter 
than the left leg and there were no other objective findings 
on examination.  The legs showed no atrophy and had good 
function.  His spine was clinically evaluated as normal.  

At the separation examination in April 1969, the veteran 
reported a history of Legg Perthes disease from age 9 to 12.  
The physician noted this and commented that there were no 
sequelae.  The veteran denied having or having ever had 
swollen or painful joints or back trouble of any kind.  His 
lower extremities and spine were clinically evaluated as 
normal.  

Additional VA outpatient treatment records show that in 
January 2003 the veteran was seen for initial primary care 
assessment.  He provided a history of lower back pain and 
right hip pain with right and left feet discrepancies, 
worsened during basic training.  Clinical findings were 
recorded.  The assessment included lower back pain.  

The veteran testified in June 2005 as to having been 
diagnosed with Legg Perthes disease at age nine and the 
symptoms manifested and treatment received.  He testified as 
to difficulties he had during basic training which he claimed 
were related to his right leg.  He related private medical 
treatment he received in service and post service.  He also 
described his pain in his back and right leg and the effect 
on his activities. 


B.  Analysis

The veteran contends that during basic training he began to 
experience pain in his right hip and leg during physical 
training.  He reported to sick call to no avail.  When he 
limped due to pain, he experienced pain in his lower back.  
The pain was caused by aggravation as a result of extensive 
physical exertion and due to his right leg being much shorter 
than his left leg.  The pain was prevalent while standing, 
walking and sitting.  The pain had continued since that time.  
Initially the pain was intermittent and he had tried various 
treatments which did not help.  More recently the pain had 
become very intense and he took pain killers prescribed by 
VA.  While on active duty he did not report the pain for fear 
of being medically discharged.  

As previously stated, for entitlement to service connection, 
there must be competent medical evidence of a nexus between 
the in-service findings and diagnoses, the post-service 
symptoms, and a current diagnosed disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The veteran has claimed that his right leg was aggravated in 
service.  As discussed above, service medical records show 
that the veteran had a pre-existing right leg condition, that 
his right leg was one centimeter shorter than his left leg.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2005).  It is the Secretary's burden to 
rebut the presumption of aggravation in service.  See Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 
Vet. App. 228, 232 (1991).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service based on all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  
Accordingly, "a lasting worsening of the condition" - that 
is, a worsening that existed not only at the time of 
separation but one that still exists currently is required.  
See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see 
also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

The Board notes that the language of 38 C.F.R. § 3.304(b) 
provides that the presumption of soundness in 38 U.S.C.A. § 
1111 may be rebutted merely by proof of pre-existence of the 
disorder in issue, while the statute declares that the 
condition must be both shown to have existed before service 
and not to have been aggravated by service.  The United 
States Court of Appeals for Veterans Claims, in Cotant v. 
Principi, 17 Vet. App. 116 (2003), has identified that 
apparent conflict between the statute and regulation, and the 
VA General Counsel has issued a precedent opinion, VAOPGCPREC 
3-2003 (July 16, 2003), 69 Fed. Reg. 25178 (2004), holding 
subsection 3.304(b) to be invalid insofar as it requires a 
claimant to show an increase in severity of the claimed 
disorder before VA's duty under the second prong of the 
rebuttal standard applies.  In conformity with the Court's 
analysis and the General Counsel opinion, the Board cites 
38 C.F.R. § 3.304(b) herein only for the provisions of the 
regulation that have not been invalidated.

The General Counsel further held that 38 C.F.R. § 3.306, 
which provides that aggravation may not be conceded unless 
the preexisting condition increased in severity during 
service, is not inconsistent with 38 U.S.C.A. § 1111, and 
properly implements 38 U.S.C.A. § 1153.

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, a 
higher court explained the Miller decision by noting that 
"[n]othing in the court's opinion suggests that without such 
evidence the presumption can never be rebutted," emphasizing 
that any such determination must consider "how strong the 
other rebutting evidence might be."  Harris v. West, 203 F. 
3d. 1347, 1351 (Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

At the entrance examination, the veteran reported having had 
Legg Perthes disease when a child.  At the time of the 
entrance examination, x-ray findings showed no residuals of 
the disease in his right hip joint.  However, there was a 
clinical finding at the enlistment examination of a 
discrepancy in leg length with the right leg slightly shorter 
than the left leg.  Accordingly, the Board believes that the 
presumption of soundness as to his right leg has been 
rebutted by the clinical finding of a right leg condition 
when the veteran was examined for service.  Moreover, the 
Board finds that clear and unmistakable evidence demonstrates 
that a right leg condition existed prior to service and was 
not aggravated by such service.  

Aggravation or a permanent increase in a right leg condition 
is not shown by the record in this case.  The competent 
medical evidence of record addressing this matter shows that 
although the veteran complained of his right leg and right 
hip in service during basic training, examination revealed 
normal range of motion of the right hip and no abnormality 
was shown on x-rays.  When examined in April 1965, there were 
no objective findings on examination other than the right leg 
being one centimeter shorter than the left leg.  The leg 
showed no atrophy and had good function.  His spine was 
normal.  At the separation examination in April 1969, the 
history of Legg Perthes disease was reported by the veteran 
and the examining physician commented that there were no 
sequelae.  His right lower extremity was clinically normal.  
There is otherwise no competent evidence of record 
specifically addressing the issue of aggravation of the right 
leg that contradicts this evidence.  

Although at an initial assessment in January 2003 the past 
medical history noted that the veteran had lower back pain 
and right hip pain worsened during basic training that was 
based on information provided by the veteran.  However, the 
Court has determined that history provided by the veteran 
does not transform that described history into medical 
evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 
Accordingly, this medical history is not competent medical 
evidence of a nexus between a claimed current condition 
manifested by pain in the right leg, right hip, or lower back 
and active service. 

VA outpatient treatment records show that the veteran has 
been assessed with lower back pain.  This medical evidence, 
however, does not offer an explanation as to the etiology of 
the lower back pain and does not provide a link between the 
lower back pain and service or to symptomatology since 
service.  

The Board has considered the veteran's statements.  He is 
competent as a layperson to report that as to which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, he is not competent to offer a medical 
opinion as to cause or etiology of the claimed disability, as 
there is no evidence of record that the veteran has 
specialized medical knowledge.  The Board recognizes that the 
veteran sincerely believes that a right leg/hip condition was 
aggravated by service and that current lower back pain is due 
to the aggravation of the right lower extremity in service.  
However, the appellant is not deemed competent to offer 
evidence as to diagnosis, medical etiology, or causation.  
See, e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d. 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  See also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The documentary record is of high probative 
value.  Evidence of record does not show a current diagnosis 
of a right leg, right hip, or low back disorder.  The 
competent medical evidence shows no link between a claimed 
current condition manifested by pain of the right leg, right 
hip, or lower back pain and service or symptomatology since 
service, which is a basic requirement under the law for 
granting service connection.

Based upon careful review of the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against a finding that the veteran's claimed current 
condition manifested by pain of the right leg, right hip and 
low back was incurred in or aggravated during service.  There 
is no competent medical evidence that the veteran currently 
has a right leg/hip condition or lower back pain which has 
been linked to service.  No probative, competent medical 
evidence exists of a relationship between any currently 
claimed condition manifested by pain of the right leg/hip or 
low back pain and any continuity of symptomatology asserted 
by the veteran.  See McManaway v. West, Voerth v. West, 
Savage v. Gober, supra.

In view of the foregoing, the competent and probative medical 
evidence of record preponderates against a finding that a 
current claimed condition manifested by right leg/hip pain or 
lower back pain is a result of an injury or disease in 
service or pre-existed service and was aggravated in service.  
Therefore, the benefit-of-the-doubt doctrine is inapplicable, 
and service connection must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.


III.  Hypertension

A.  Factual background

The veteran contends that hypertension began while he was 
serving in the U.S. Air Force and he still has hypertension 
to the present time.

At an examination in April 1965 for a remote assignment, the 
veteran denied having or having ever had dizziness or 
fainting spells, frequent or severe headache, or high or low 
blood pressure.  Notes indicate that the veteran was referred 
to the Medical Department in conjunction with the examination 
because of elevated blood pressure.  There was no disease 
found.  It was noted that he was over the maximum weight 
limits for age and height and had been advised.  The 
consultation report shows that the veteran's blood pressure 
was elevated on initial examination but fell nicely with 
subsequent readings.  The blood pressure fell after a short 
period of conversation in the examiner's office.  The blood 
pressure readings averaged 130/80 during the examination.  
Hypertensive vascular disease was not found.  

In September 1965 blood pressure readings were 160/98 and 
168/88 at the time he complained of epigastric pain and the 
impression was gastroenteritis, probably viral.  In July 
1967, he had complaints of headaches and a history of labile 
hypertension was noted.  His blood pressure was 160/100 which 
fell to 140/75 in five minutes.  

At the separation examination in April 1969, the veteran 
denied having or having had high or low blood pressure, 
frequent or severe headache, or dizziness or fainting spells.  
The veteran's sitting blood pressure was 134/84.  There was 
no mention of hypertension.

The veteran's initial claim for disability benefits received 
in June 1998 did not include hypertension.

Private medical records from J.B., M.D., from July 1993 
through December 1999 (including records from his father 
whose medical practice he took over) show the veteran was 
treated for hypertension beginning in 1996 and for unrelated 
disorders.  VA outpatient treatment records for a period from 
April 1999 to January 2002 show the veteran receives 
treatment for hypertension.  

Additional VA outpatient treatment records show that in 
January 2003 the veteran was seen for initial primary care 
assessment.  He provided a history of hypertension of 37 
years duration which was service related.  Clinical findings 
were recorded.  The assessment included hypertension.  The VA 
outpatient treatment records show the veteran was treated for 
hypertension.  

The veteran testified in June 2005 that at an examination in 
service when he volunteered to go to Korea his blood pressure 
was high.  He was told to go home, avoid certain activities, 
and return for a recheck.  At the recheck, he was told that 
he could go to Korea.  From that time, he followed the same 
advice whenever he was to be tested as he wanted to stay in 
the military.  He testified that he had taken medication for 
high blood pressure approximately since 1970.  He stated that 
he used to get headaches and dizzy spells in service and 
afterwards which he thought was from hangovers or drinking or 
smoking too much.  A doctor told him, however, that he had 
hypertension and that was the cause of the spells.  He stated 
that after service he went to a doctor within the first six 
months of discharge but did not remember the doctor's name.  
He saw another doctor from 1972 to 1984 but he was unable to 
locate him, records were not available and he presumed that 
the doctor was deceased.  He saw a doctor in Colorado who had 
retired and then saw the son for a brief period of time.  


B.  Analysis

The veteran asserts that he has hypertension which is related 
to service, but that contention is not supported by service 
medical documentation.  The service medical records show that 
after a high blood pressure reading at an April 1965 
examination for a remote assignment, the veteran was referred 
for a consultation and hypertensive vascular disease was not 
found.  There were two other instances of high blood pressure 
readings at the time he was seen for other medical 
complaints.  On another occasion, a high blood pressure 
reading fell to a normal reading on recheck after five 
minutes.  The evidence of record does not show findings or a 
diagnosis of hypertension in service, nor was such disorder 
shown to a compensable degree within the first post-service 
year.  Although current medical records show treatment for 
hypertension, this evidence does not provide a link to 
service or to a service-connected disability.

Although at an initial assessment in January 2003 the past 
medical history noted that the veteran had had hypertension 
of 37 years duration that was service connected, that was 
based on information provided by the veteran.  However, as 
noted above, history provided by the veteran does not 
transform that described history into medical evidence.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995). Accordingly, 
this medical history is not competent medical evidence of a 
nexus between the veteran's current hypertension and active 
service. 

Although the veteran claims that hypertension began in 
service, at an April 1965 examination and at his separation 
examination in April 1969, the veteran denied having or 
having ever had dizziness or fainting spells, frequent or 
severe headache, or high or low blood pressure.  

In summary, although the evidence shows that the veteran 
currently has hypertension, no competent medical evidence has 
been submitted to show that this disability is related to 
service or any incident of service.  On the other hand, the 
record reflects that his blood pressure was normal on 
separation from service, and the first post-service evidence 
of record of hypertension is many years after the veteran's 
separation from service.  In short, no medical opinion or 
other medical evidence relating the veteran's hypertension to 
service or any incident of service has been presented.

We do recognize that the veteran sincerely believes that his 
hypertension is attributable to his service, but there is no 
indication that he has any specialized medical knowledge.  He 
is competent, as a layman, to report that as to which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, lay individuals are not considered 
competent to offer medical opinions or diagnoses, and 
statements to that effect do not provide a basis upon which 
to establish service connection.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opinion on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the veteran's 
assertions are not competent medical evidence of a nexus 
(that is, a causal link) between current hypertension and his 
active service, or of claimed continuity of symptomatology 
demonstrated since he left service.

Based upon careful review of the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against a finding that the claimed hypertension began during 
service or was manifested within one year after service.  
There is no competent medical evidence that the veteran 
currently has hypertension which has been linked to service 
or to a service-connected disability.  No probative, 
competent medical evidence exists of a relationship between 
any current hypertension and any continuity of symptomatology 
asserted by the veteran.  See McManaway v. West, 13 Vet. App. 
60, 66 (1999) (holding that, where there is assertion of 
continuity of symptomatology since service, medical evidence 
is required to establish "a nexus between the continuous 
symptomatology and the current claimed condition"), vacated 
on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 
275 (2001) (per curiam); Voerth v. West, 13 Vet. App. 117 
(1999); Savage v. Gober, 10 Vet. App. 488 (1997).

Thus, the preponderance of the evidence is against granting 
service connection, either on a direct basis, or any 
presumptive basis.  Since the preponderance of the evidence 
is against this claim, the benefit-of-the-doubt doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Therefore, the claim must be denied.




ORDER

Entitlement to service connection for a condition manifested 
by pain of the right leg, right hip, or lower back is denied.

Entitlement to service connection for hypertension is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


